DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 6-11, 14-15, 17, 19-24, 27-34 and 42-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 14 are amended to recite “wherein in a case where an area of the organic azo-based particle is 100 on a cross section of the film, an area of the particle containinq Ti, O, and a metallic element other than Ti is 25 or more and 
Present claims 1, 14 and 27 recite “a particle containing Ti, O, and a metallic element other than Ti”. There is no support found in the present specification.
Claim 27 is amended to recite “parts by weight”. There is no support found in the present specification.
Claims 42-44 recite “the particle containing Ti, O and a metallic element other than Ti is 10 nm or more and 50 microns or less”. While there is a support in the present specification to disclose the particle containing Ti and O is 10 nm or more and 50 microns or less but no support found to disclose “the particle containing Ti, O and a metallic element other than Ti is 10 nm or more and 50 microns or less”.

The following is a quotation of 35 U.S.C. 112(b):

CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 6-11, 14-15, 17, 19-24, 27-34 and 42-44
Claim 1 recites “wherein in a case where an area of the organic azo-based particle is 100 on a cross section of the film, an area of the particle containinq Ti, O, and a metallic element other than Ti is 25 or more and 1000 or less”. The scope of the claim is confusing given that it is not clear what is meant by “wherein in a case where an area of the organic azo-based particle is 100 on a cross section of the film, an area of the particle containinq Ti, O, and a metallic element other than Ti is 25 or more and 1000 or less”. Similar rejection is applied to claim 14.
Claim 4 recites the limitation "the inorganic metal ".  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 is depended on cancel claim 16. 
Claim 17 recites the limitation "the inorganic metal ".  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 is depended on cancel claim 18.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-11, 14-15, 17, 19-24, 27-34 and 42-44  is/are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al. (GB 2477930) in view of Sakagami et al. (CN 102575128 A).
Regarding claims 1, 4, 6-7, 11, Edwards (Example 1A, Pages 14-15, Paragraph 18) teaches a test paint film formed on an opacity chart (substrate) from a paint that comprises PY128 pigment (azo-based particle), titanium dioxide particles and an acrylic resin. 
Edwards (Paragraph 32) teaches azo-based particles and additional metals that can be included in the titanium dioxide particles, but does not limit azomethine black and metals to those disclosed.
Sakagami (Paragraph 66) teaches an azomethine black pigment (Paragraphs 61 and 41) and composite oxide particles that are useful in infrared reflective coatings include composite oxides of two or more metals that can include titanium, iron and zinc.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an azomethine black pigment, as the black azo pigment of Edwards, and composite particles of Sakagami instead of titanium oxide particles of Edwards in order to have a specific azo black pigment that has been shown to be effective for an infrared reflective paint by Sakagami.
Given that Edwards in view of Sakagami can arrive at a lightness value that can be the same as in the instant application, using a combination of the same type of materials that can be adjusted for a desired color and lightness, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 2, Edwards in view of Sakagami teaches a colored solar reflective coating (film) that covers a structure (substrate) (paragraph 0049). The coating can comprise composite particles, an azo pigment (Paragraphs 18, 36-38) and a resin (Paragraph 41). The lightness value L* (brightness as used in the instant application) of the article can be 75 or less (Paragraph 53). This range overlaps the claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claims 8 and 21, the coating of Edwards in view of Sakagami can contain titanium dioxide particles coated with silica (Paragraph 34). 
Regarding claims 9 and 22, the coatings of Edwards can further comprise silica particles (Paragraph 45).
Regarding claims 10 and 23, the lightness value L* (brightness as used in the instant application) of the article can be 75 or less (Paragraph 53).
Regarding claim 14, Edwards (Paragraphs 51 and 20) teaches structures (substrates) such as buildings, automobiles, trains, airplanes, ships, submarines, etc. that can be coated with the coating film on an outer side or both sides as set forth above. Such structures would contain optical elements, such as displays. 
Regarding claim 15, the lightness value L* (brightness as used in the instant application) of the article can be 75 or less (Paragraph 53).
Regarding claims 17, 20 and 24, Edwards in view of Sakagami discloses the optical apparatus of claim 14, wherein Sakagami (Paragraph 66) teaches an azomethine black pigment (Paragraphs 61 and 41) and composite oxide particles that are useful in infrared reflective coatings include composite oxides of two or more metals that can include titanium, iron and zinc.
Regarding claim 19, Edwards in view of Sakagami discloses the optical apparatus of claim 14, given that Edwards in view of Sakagami can arrive at a lightness value that can be the same as in the instant application, using a combination of the same type of materials that can be adjusted for a desired color and lightness, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the teachings of Edwards in view of Sakagami would encompass articles with area as claimed, barring evidence to the contrary.
Regarding claims 27 and 29-32, Edwards (Example 1A, Pages 14-15, Paragraph 18) teaches a test paint film formed on an opacity chart (substrate) from a paint that comprises PY128 pigment (azo-based particle), titanium dioxide particles and an acrylic resin. 
Edwards (Paragraph 32) teaches azo-based particles and additional metals that can be included in the titanium dioxide particles, but does not limit azomethine black and metals to those disclosed.
Sakagami (Paragraph 66) teaches an azomethine black pigment (Paragraphs 61 and 41) and 0.1 to 50% by weight of composite oxide particles that are useful in infrared reflective coatings include composite oxides of two or more metals that can include titanium, iron and zinc (Paragraphs 66 and 69).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an azomethine black pigment, as the black azo pigment of Edwards, and composite particles of Sakagami instead of titanium oxide particles of Edwards in order to have a specific azo black pigment that has been shown to be effective for an infrared reflective paint by Sakagami.
Regarding claim 28, given that Edwards in view of Sakagami teaches adjusting the amounts of the pigment and titanium dioxide to arrive at a desired color and lightness for the composition, the content of the two particles would be a matter of routine experimentation to arrive a desired color and lightness for the composition.
Regarding claim 33, the coating of Edwards in view of Sakagami can contain titanium dioxide particles coated with silica (Paragraph 34).
Regarding claim 34, the coatings of Edwards in view of Sakagami can further comprise silica particles (Paragraph 45).
Regarding claims 42-44, the coating of Edwards in view of Sakagami discloses average particle diameter of 50 to 1000 nm (paragraph 68). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Response to Arguments

Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive.
Applicant argues that Edwards does not disclose that in a case where an area of the organic azo-based particle is 100 on a cross section of the film obtained from the coating, an area of the particle containing Ti, O, and a metallic element other than Ti is 25 or more and 1000 or less, as recited by amended claim 1. However, it is noted that the limitation is still confusing. Further, given that Edwards in view of Sakagami can arrive at a lightness value that can be the same as in the instant application, using a combination of the same type of materials that can be adjusted for a desired color and lightness, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the teachings of Edwards in view of Sakagami would encompass articles with area as claimed, barring evidence to the contrary.
Applicant argues that Sakagami does not disclose the limitations recited by amended claim 1. However, note that while Sakagami does not disclose all the features of the present claimed invention, Sakagami is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely an azomethine black pigment and composite oxide particles, and in combination with the primary reference, discloses the presently claimed invention.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMIR SHAH/Primary Examiner, Art Unit 1787